196 Ga. App. 877 (1990)
397 S.E.2d 303
JONES
v.
THE STATE.
A90A1494.
Court of Appeals of Georgia.
Decided September 14, 1990.
Jerry M. Daniel, for appellant.
Michael C. Eubanks, District Attorney, Barbara A. Smith, Richard E. Thomas, Assistant District Attorneys, for appellee.
BEASLEY, Judge.
Defendant appeals his conviction of trafficking in cocaine, OCGA § 16-13-31 (a) (1) (B).
1. Defendant, who is black, asserts error in the denial of his motion under Batson v. Kentucky, 476 U.S. 79 (106 SC 1712, 90 LE2d 69) (1986). He contends that the State never satisfactorily explained its peremptory strikes of prospective black jurors. That question is not reached. Eight of the twelve jurors who tried defendant were black. Defendant failed to carry his burden of establishing a prima facie showing of discrimination. Thus the State's explanation is inconsequential. Williams v. State, 257 Ga. 788 (2) (364 SE2d 569) (1988); Sweet v. State, 191 Ga. App. 516, 517 (2) (382 SE2d 376) (1989) [physical precedent]; Harris v. State, 186 Ga. App. 756, 757 (2) (368 SE2d 527) (1988).
2. Defendant's other enumeration of error is that the trial court failed to give his written request to charge the legal doctrine of "equal access." At trial defendant objected to the omission of his instruction *878 request on equal opportunity. We assume the objection and the enumeration refer to the same subject. Where they do not, nothing is presented for review. Brinson v. State, 191 Ga. App. 151, 152 (2) (381 SE2d 292) (1989). Even so, we cannot consider the merits. No written request to charge is included in the record brought to this court.
"[A] requested charge must be legal, apt, and precisely adjusted to some principle involved in the case and be authorized by the evidence." Mahomet v. State, 151 Ga. App. 462, 466 (3) (260 SE2d 363) (1979). Estep v. State, 181 Ga. App. 842, 844 (2c) (353 SE2d 913) (1987). Defendant has failed to meet the threshold requirement that his requested charge was a correct and complete statement of the law. McRae v. State, 145 Ga. App. 122 (243 SE2d 110) (1978).
Judgment affirmed. Deen, P. J., and Pope, J., concur.